I do not accord to the conclusion of the majority and regard the discussion indulged as being inapt. This petitioner is to be again tried upon the indictment, and no phase of his case should be prejudged in a proceeding of this character.
The law is, to justify a court in refusing bail, the judge must be of opinion, upon the evidence introduced on the hearing of the application, that the proof is evident or the presumption great that the defendant is guilty of the offense in the degree punished capitally. However, if a well-founded doubt exists as to defendant's guilt, the proof cannot be said to be evident or the presumption great, and the accused is entitled to bail as a matter of right. The writer has given careful scrutiny to all the evidence certified to this court, which includes the entire evidence adduced upon the main trial, as well as that on the habeas corpus proceedings before the circuit judge. This evidence cannot be here discussed, but from its tendency, under the rules above stated, the petitioner in my opinion is clearly entitled to reasonable bail. The prayer in the petition should be granted and bail awarded.